Exhibit FINAL Storm Cat Energy Corporation Annual Incentive Plan Adopted April 23, 2008 Plan Objectives This Annual Incentive Plan (the “Plan”) is designed to meet the following objectives: · Provide a framework that is performance-driven and focused on objectives that are critical to the Company’s success; · Offer competitive cash and/or equity compensation opportunities to all employees; and · Reward outstanding achievement. Plan Concept The Plan provides annual incentive awards that will be determined on the basis of the Company’s growth in (i) net asset value, (ii) production and (iii) EBITDA (each of which are described in further detail below).In addition, awards may be adjusted, up or down, subject to the Company’s overall success and individual merit. Award Opportunities The Compensation Committee of the Board of Directors, in consultation with management, has established Plan target awards, expressed as a percentage of annual base salary, for each participant.Such Plan target award will be communicated in writing to each participant. Plan Administration The Plan will be administered by the Compensation Committee of the Board of Directors, with advice from management.Certain elements of the Plan administration may be delegated to the officers of the Company or the Company’s human resources representative. -1- FINAL Measures In addition to the Company’s overall success and individual merit, the Company will employ the following three measures: · Net Asset Value Growth · Production Growth · EBITDA Growth A.Net Asset Value Growth Net Asset Value (“NAV”) growth will be calculated internally.It will measure the change in net asset value of the Company’s proved developed reserves, i.e., proved developed producing and proved developed non-producing, net of capital expenditures and cashflows, inclusive of the effects of hedging.Since we will be measuring our proved developed reserves only we will not reward employees for the delivery of potential value that is dependent upon future execution.The calculation will be determined by comparing the PV10 values for our year end 2007 and 2008 proved developed reserves as forecasted by our third party engineering firm at fixed prices of $6.00 per MMBtu for natural gas, $65.00 per barrel for oil and natural gas liquids at 80% of the oil price, net of 2007 capital expenses and field level cashflow.All operating expenses, gathering, compression, transportation, treating, shrinkage, production taxes, mmbtu adjustments and other expenses that have historically been included in our year end reserve reports will be applied.By undertaking the calculation in this manner we are isolating the effect of commodity price changes from the calculation other than what is captured in the field level cashflow adjustment that includes the effect of hedging.The difference between the 2007 and 2008 net asset value calculation, if positive, will be the measured net asset value growth of the Company for the annual incentive bonus determination.The percentage net asset value growth will be determined as follows: Net Asset
